F I L E D
                                                                            United States Court of Appeals
                                                                                    Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                     DEC 16 1997
                                      TENTH CIRCUIT
                                                                               PATRICK FISHER
                                                                                         Clerk

 ANDRES T. DEPINEDA, named as
 petitioner on behalf of Manuel Sesario
 Depineda,

           Petitioner-Appellant,

 v.
                                                                No. 97-1335
                                                            (D.C. No. 97-D-1310)
 RANDY HENDERSON, C.M.C.;
                                                            (District of Colorado)
 ATTORNEY GENERAL FOR THE
 STATE OF COLORADO; SUSAN
 JONES, Assistant Superintendent; and
 FRANK MILLER, Assistant
 Superintendent,

           Respondents-Appellees.


                                   ORDER AND JUDGMENT*


Before PORFILIO, KELLY, and HENRY, Circuit Judges.


       Andres T. Depineda filed a pro se action in the district court seeking a writ of

habeas corpus on behalf of his brother Manuel Sesario Depineda. Manuel is an abusive

filer already sanctioned by this court for his persistent frivolous litigation in an order



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
enjoining him from litigating unless represented by a licensed attorney. Depineda v.

Hemphill, 34 F.3d 946 (10th Cir. 1994). This proceeding is a clumsy and thinly

disguised attempt to evade our injunction and avoid the consequences. The district court

properly held Andres Depineda lacked standing to bring this wholly frivolous action, and

we AFFIRM that holding. Andres and Manuel Depineda are further put on NOTICE

that any attempt by either or both of them to evade the injunction ordered restricting pro

se litigation by Manuel Depineda may result in further sanctions by this court. The

application to proceed without payment of fees is DENIED and the”Motion to Dismiss

Sua Sponte” is DENIED. The mandate shall issue forthwith.


                                          ENTERED FOR THE COURT


                                          John C. Porfilio
                                          Circuit Judge




                                            -2-